COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                ORDER ON MOTION TO SUPPLEMENT THE MOTION FOR REHEARING

Appellate case name:      Antonio Anguiano v. The State of Texas

Appellate case number:    01-16-00592-CR

Trial court case number: 1402374

Trial court:              185th District Court of Harris County

Date motion filed:        September 5, 2017

Party filing motion:      Appellant


       It is ordered that the motion to supplement the motion for rehearing is dismissed as moot.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of: Justices Jennings, Keyes, and Lloyd.

Date: September 26, 2017